DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 25 February 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, see Applicant’s Remarks filed 23 March 2021, section titled “Claim Rejections – 35 U.S.C. §103: Ware, HGST, and Lasker” for a statement of reason for allowance.  Specifically, the previously cited Ware, HGST and Lasker fail to teach or sufficiently suggest, in conjunction to the nonvolatile memory component and volatile memory components as recited in the claim, “an address buffer component to cache second address tags corresponding to the data cached in the volatile address space”.  In yet another reference, Huang et al. [“ATCache: Reducing DRAM Cache Latency via a Small SRAM Tag Cache”, Proceedings Of The 23rd International Conference On Parallel Architectures AND Compilation Techniques] teaches a volatile memory (DRAM) for storing data and tags, and a second volatile memory (ATCache) to store a portion of tags (see page 52, left column lines 11-21 and page 55, left column lines 1-22).  However, Huang et al. fails to teach or sufficiently suggest a nonvolatile memory defining a nonvolatile address space storing data at nonvolatile memory 
Claims 2-16 are dependent on claim 1 and as such are found allowable for at least the same reason as claim 1.
Independent claim 17 teaches a method for performing similar functionalities performed by claim 1’s memory module.  As such it is found allowable for similar reason as claim 1.
Claims 18-19 are dependent on claim 17 and as such are found allowable for at least the same reason as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

14 April 2021